Citation Nr: 0331200	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  02-02 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether A. L. O., son of the appellant and the veteran, is 
entitled to recognition as a "helpless child" of the veteran 
on the basis of permanent incapacity for self-support prior 
to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1952 to June 
1954.  He died in June 1967.  The appellant in this matter 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) which determined 
that, the veteran's son, A. L. O. ("A"), was not permanently 
incapable of self-support prior to attaining the age of 
eighteen.

In April 2002, the appellant was afforded a hearing before a 
hearing officer of the RO, a transcript of which has been 
associated with the claims file.


FINDINGS OF FACT

1.  A was born on November [redacted], 1954.

2.  The record does not establish that he has married.

3.  He has been shown to have been permanently incapable of 
self-support by reason of his physical condition, diagnosed 
as Parkinson's Disease, in addition to peripheral neuropathy 
and bilateral clubbed feet, prior to attaining the age of 
eighteen. 



CONCLUSION OF LAW

A. L. O. is a helpless child of the veteran.  38 U.S.C.A. 
§§ 101(4)(A)(ii), 5107 (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA must notify the appellant of evidence and information 
necessary to substantiate her claim and inform her as to 
whether she or VA bears the burden of producing or obtaining 
that evidence or information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate her claim by means of 
the discussions in the August 2001 rating decision; the 
January 2002 Statement of the Case (SOC); and the August 
2002 Supplemental Statement of the Case (SSOC).  She was 
specifically told about the requirements to establish a 
successful claim, and of the reasons that the evidence in 
his case was inadequate.  The appellant was further informed 
of which information and evidence she was to provide to VA 
and of which information and evidence VA would obtain on her 
behalf by means of two separate letters from the RO dated in 
May 2001.  See Quartuccio, 16 Vet. App. 183.  Therefore, VA 
has no outstanding duty to inform her that any additional 
information or evidence is required.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  The RO obtained the available VA 
and private medical treatment records.  There is no 
indication of relevant available medical records that the RO 
failed to obtain.
Assistance also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a  claim.  A VA 
medical opinion was obtained and associated with the record 
in July 1981 and June 2001.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c) (2002).

Pursuant to 38 U.S.C.A. § 5103(a), upon receipt of a 
complete or substantially complete claim, VA must notify the 
claimant and claimant's representative, if any, of any 
information or evidence which has not already been provided 
that is necessary to substantiate the claim.  Under 
subsection (b), it further provides that if such information 
or evidence is not received by VA within one year from the 
date of VA's notice to the claimant under 38 U.S.C.A. 
§ 5103(a), no benefit may be paid or furnished by reason of 
the claimant's application.  One of the regulations 
promulgated by VA to implement the Veterans Claims 
Assistance Act of 2000 (VCAA) has recently been invalidated.  
Specifically, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one-year period for 
submitting new evidence had expired with the proviso that if 
the information or evidence was subsequently provided within 
the one-year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003). 

In the present case, the RO informed the appellant in a May 
2001 letter that it would be to her benefit to submit any 
additional evidence as soon as possible, preferably within 
60 days.  However, the RO did inform the appellant that the 
additional evidence should have been submitted within one 
year from the date of the letter or benefits due may not 
have been paid for any period prior to that date.  
Therefore, the Board finds that there is no prejudice to the 
appellant as a result of any legal deficiency in the notice 
furnished pursuant to the invalidated regulation and that no 
useful purpose would be served by further delaying appellate 
review to provide corrected notice that the appellant has 
one year to provide additional information or evidence.  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an determination of the appellant's claim 
on the merits. 

II. Recognition as a "helpless child" on the basis of 
permanent
incapacity for self-support prior to attaining the age of 
eighteen

For purposes of entitlement to VA benefits, the term "child" 
includes an unmarried person who, before reaching the age of 
eighteen, became permanently incapable of self- support 
through her own efforts by reason of physical or mental 
defects.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57, 
3.356.  A person may qualify as a "child" if he or she is 
"shown to [have been] permanently incapable of self-support 
by reason of mental or physical defect at the date of 
attaining the age of 18 years."  38 C.F.R. § 3.356(a); 
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  The issue is 
one of fact premised on competent evidence in the individual 
case.  Bledsoe v. Derwinski, 1 Vet. App. 32, 33 (1990).

The provisions of 38 C.F.R. § 3.356 (2002) address factors 
to be considered in rendering a determination of permanent 
incapacity for self-support.  The regulation provides as 
follows:

(a) Basic determinations.  A child must 
be shown to be permanently incapable of 
self-support by reason of mental or 
physical defect at the date of attaining 
the age of 18 years.

(b) Rating criteria.  Rating 
determinations will be made solely on 
the basis of whether the child is 
permanently incapable of self-support 
through his own efforts by reason of 
physical or mental defects.  The 
question of permanent incapacity for 
self-support is one of fact for 
determination by the rating agency on 
competent evidence of record in the 
individual case.  Rating criteria 
applicable to disabled veterans are not 
controlling.  Principal factors for 
consideration are:

(1)  The fact that a claimant is earning 
his or her own support is prima facie 
evidence that he or she is not incapable 
of self- support.  Incapacity for self-
support will not be considered to exist 
when the child by his or her own efforts 
is provided with sufficient income for 
his or her reasonable support.

(2)  A child shown by proper evidence to 
have been permanently incapable of self- 
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by 
reason of disability, should not be 
considered as rebutting permanent 
incapability of self- support otherwise 
established.

(3) It should be borne in mind that 
employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the 
child, the economic situation of the 
family, indulgent attitude of parents, 
and the like.  In those cases where the 
extent and nature of disability raises 
some doubt as to whether they would 
render the average person incapable of 
self- support, factors other than 
employment are for consideration.  In 
such cases there should be considered 
whether the daily activities of the 
child in the home and community are 
equivalent to the activities of 
employment of any nature within the 
physical or mental capacity of the child 
which would provide sufficient income 
for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356.  In this case, the appellant asserts that 
A has been disabled since childhood due to physical 
disabilities consisting of Parkinson's Disease, peripheral 
neuropathy, and bilateral clubbed feet.  She asserts that 
these disabilities have rendered her son permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years.  A was born on November [redacted], 1954.
A private medical record from J. W. Mayoral, M.D., dated in 
May 1972, shows that the A, at 17 years of age, had 
contracture of the right Achilles tendon and eosinophilia, 
c.u.  It was recommended that he have an orthopedic 
consultation and a stool examination for ova and parasites.

A private medical record from E. T. Castaing, M.D., dated in 
October 1973, shows that A underwent an anterior tibial 
tendon transfer and a heel cord lengthening of  his left 
foot in September 1972.  He was said to have had an 
uneventful post-operative course.  However, upon removal of 
his cast in October 1972, he was found to have severe skin 
irritation with mild infection.  This was treated and he was 
said to have recovered fully.  He was prescribed a brace 
which he was said to have used until June 1973, when he was 
discharged fully recovered.

A private radiology report from C. F. Jimenez-Torres, M.D., 
dated in November 1973, shows that evaluation of the skull 
revealed no abnormalities.  A private Report of 
Electroencephalogram from W. R. Ortiz, M.D., dated in 
November 1973, shows an impression of an abnormal 
electroencephalogram.  The slow wave abnormality in the 
fronto-central region indicated the presence of cerebral 
damage within that region.

A private medical record from W. R. Ortiz, M.D., dated in 
January 1974, shows that A continued to complain of marked 
difficulty walking.  It was noted that the history obtained 
by the mother was substantially different that the one given 
by the patient.  She reported that A was born normally, and 
that the gait problem started only three years earlier.  
With the history given by the mother and the abnormal 
electroencephalogram, further tests were recommended.  He 
was referred to a neurosurgeon as soon as possible for 
definitive management.

A private medical record from J. Brinz, M.D., dated in April 
1974, shows that A, a very poor historian who presented to 
the office alone, reported that he was in good health until 
approximately two years earlier when he developed a weakness 
of the lower extremities which had been progressive in 
nature, eventually becoming tremors of all extremities.  The 
impression was deferred.  The examiner indicated that no 
definite diagnosis could be made, but positive evidence of 
organic central nervous system disease was present.

A letter from R. F. Perez, Services Coordinator for the 
Department of Social Services of Ponce, Puerto Rico, dated 
in April 1974, shows that A was operated on by Dr. Castaing 
in August 1972, for a limitation of movement in his left leg 
(Equinovarus deformity).  It was indicated that, while in 
the convalescence process, he began to show neurological 
problems and was attended to by Drs. Ortiz and Brinz.  
Because of the presence of an undiagnosed condition and a 
long period of recovery, he did not fulfill at present the 
basic requirements to be eligible for treatment.  He was 
referred to the Medical Center for adequate treatment.

A private neurological evaluation by R. J. Carreras, M.D., 
dated in October 1980 shows that the appellant reported that 
A was developing normally and was doing fairly well until 
1972 when shortly after tendon surgery under general 
anesthesia, he began to complain of generalized tremors 
worse in the hands.  The impression was tremors and rigidity 
of the hands, etiology unknown, but probably related to 
Juvenile Parkinson's Disease.  The examiner also suggested 
ruling out anoxic encephalopathy with predominant cerebellar 
lesion.

A VA examination report dated in July 1981 shows that A 
reported a history of normal birth, growth, development and 
school attendance until age 14 when he sustained a severe 
left ankle strain and underwent surgery in September 1972.  
Several months after surgery, he began to develop spasticity 
and rigidity of the head, tremors, difficulty talking and 
walking, and atrophy of the left leg.  He returned to school 
but could not finish the ninth grade.  For the preceding 
five months, he had been trying to obtain a high school 
equivalency diploma, but he was not profiting at all.  The 
examiner concluded that A might profit from some sort of 
training, but his condition would not improve and he would 
not be able to engage in gainful occupation.

Private outpatient treatment records from E. N. Peguero 
Rivera, M.D., dated from October 1999 to November 2000, 
shows that the veteran had a history of Juvenile Parkinson's 
from age 19, with history of symptoms associated to his left 
foot from the age of 14.  The diagnosis was idiopathic 
Parkinson's Disease.

A VA peripheral nerves examination report dated in June 2001 
shows that the appellant reported that A began having 
problems with his left lower extremities while in the third 
year of high school.  He was seen by an orthopedic surgeon 
who recommended surgery which he underwent in 1972.  Prior 
to this, he had been seen by two neurologists who had 
diagnosed Juvenile Parkinson's Disease.  After surgery, he 
was said to have started with tremors and was told that this 
was a progressive condition.  The diagnosis was Parkinson's 
Disease and peripheral neuropathy.

A VA orthopedic examination report, also dated in June 2001, 
shows that A developed a clubbed deformity of the left foot 
at age 16.  He was also said to have a history of bronchial 
asthma and Parkinson's Disease.  The diagnosis was clinical 
idiopathic peripheral neuropathy; bilateral clubbed feet, 
status post surgery to the right foot; and Parkinson's 
Disease.

Private hospital treatment records from Todos Hospital dated 
in October 2001 show that A was treated for a septic knee, 
diabetes mellitus, and Parkinson's Disease.

During her April 2002 personal hearing at the RO, the 
appellant testified that A developed a defect in his foot 
which required surgery at age 14 in September 1972.  She 
indicated that the surgery was conducted under general 
anesthesia.  She added that during his recovery in the two 
months following, she noticed that his neck and mouth were 
bending, he began trembling, and that he began fainting.  
She stated that she took him to the doctor who suspected 
that it was Parkinson's Disease, but because he was young 
they had doubts.  She indicated that he was finally 
diagnosed with Juvenile Parkinson's Disease at age 19.  She 
added that he could not go back to school right away, but 
completed his final year about a year later at a community 
school.  She indicated that he had been a very good student 
prior to his surgery, but thereafter, his teacher reported 
that he was not well and that his grades suffered as a 
result.

The record reveals that A was born on November [redacted], 1954.  
The record does not reflect that he has married.  Therefore, 
the issue before the Board is whether he became permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects prior to November [redacted], 1972.  
As noted above, in order to be eligible to receive VA 
benefits child must be shown to be permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.

The Board has reviewed the probative evidence of record 
including the testimony and statements on appeal.  The 
clinical documentation of record reflects that as early as 
age 14, A was diagnosed with a left foot disorder for which 
he underwent surgery.  Appellant's testimony described 
progressively increasing symptoms which prevented him from 
timely returning to school and which resulted in poorer 
performance.  The VA examiner in July 1981 reiterated that 
he had been trying to obtain a high school equivalency 
diploma, but that he was not profiting at all and that as 
his condition would not improve, he would not be able to 
engage in gainful occupation.

Although the evidence of record does not specifically 
demonstrate an exact date when his physical defects and 
diseases rendered A permanently incapable of self-support, 
the competent medical evidence of record has suggested that 
he was doing fairly well until 1972 when shortly after 
tendon surgery under general anesthesia, he began to 
complain of generalized tremors.  The October 1980 report 
from Dr. Carreras suggested that the tremors and rigidity of 
the hands were probably related to Juvenile Parkinson's 
Disease.  Additionally, the May 1972 report from Dr. Mayoral 
revealed that A had developed eosinophilia which is 
indicative of the manifestation of a disease process months 
before his eighteenth birthday, and the November 1973 
electroencephalogram revealed cerebral damage in the fronto-
central region.

The persistent severity of his physical disorders has been 
demonstrated by the progressive medical evidence of record.  
The medical evidence showing a long standing disabling 
physical condition corroborates the appellant's testimony 
regarding her son, in which she asserts that her son has 
essentially been disabled since the age of fourteen.  The 
appellant's testimony regarding her son's educational 
problems is supported by the VA examiner's July 1981 
statement that he had been trying to obtain a high school 
equivalency diploma, but that he was not profiting at all 
and that as his condition would not improve, he would not be 
able to engage in gainful occupation.

The record leaves little doubt that the appellant's son, A, 
is disabled due to a physical condition which arose prior to 
his eighteenth birthday.  He has been found unable to manage 
his own affairs or to be employed.  Further, based on the 
above, the Board concludes that the evidence is at the very 
least in equipoise as to whether he was permanently 
incapable of self-support through his own efforts by reason 
of his physical disorders diagnosed as Parkinson's Disease, 
peripheral neuropathy, and bilateral clubbed feet prior to 
attaining the age of eighteen.  Resolving the benefit of the 
doubt in the appellant's favor, A is entitled to recognition 
as a "helpless child" for the purpose of VA benefits. 38 
U.S.C.A. §§ 101(4)(A)(ii), (5107); 38 C.F.R. §§ 3.57, 3.356. 




ORDER

Appellant's son, A L. O., qualifies as a helpless child of 
the veteran; the benefit sought on appeal is granted. 



	                        
____________________________________________
	KATHLEEN K. GALLAGHER 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



